ITEMID: 001-110984
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: CASE OF HAŢEGAN v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 1. The applicant, Mr Constantin Haţegan, is a Romanian national who was born in 1952 and lives in Giurgiu. The applicant was granted leave to represent himself and to use the Romanian language in the proceedings before the Court (Rule 36 §§ 2 and 4 (a)). The Romanian Government (“the Government”) were represented successively by their Agent, Mr Răzvan-Horaţiu Radu, and their co-Agent, Ms I. Cambrea, of the Ministry of Foreign Affairs.
2. On 20 June 2006 a committee of three judges of the Court decided, pursuant to Article 28 § 1 (a) of the Convention, to strike the application out of the Court’s list of cases in accordance with Article 37 § 1 (a) of the Convention. On 14 November 2006, following a request received from the applicant, the same committee decided to restore the application to the Court’s list of cases by virtue of Article 37 § 2 of the Convention.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. By a prosecutor’s order of 30 July 2001 the applicant was detained at the Sibiu Police Department pending trial on murder charges.
5. By a final judgment of 13 February 2003 the Court of Cassation convicted the applicant of murder and sentenced him to sixteen years and six months’ imprisonment on the basis of forensic, documentary and testimonial evidence, including the testimony of S.E. and N.A.
6. The applicant remains in detention to date.
7. Between 30 July 2001 and 22 November 2010 the applicant’s medical condition was reviewed regularly by prison and civil hospitals and he received treatment for, inter alia, an antisocial personality disorder, epilepsy, syphilis, scabies, repeated headaches, diabetes, stomatological problems, hernia, obstructive chronic bronchitis, tuberculosis, arterial hypertension, varicose veins in his feet, chronic gastritis, and an old fracture of the left tibia following a gunshot wound received before 2001. It was recommended that he follow a diet for the chronic gastritis and diabetes, and avoid cold, damp and infections, and extended orthostatism. None of the medical reports produced during this period mentioned any injuries on the applicant’s body.
8. In his letters of 14 October 2005 and 7 April 2008 concerning Jilava Prison, and in his letter of 2 August 2010 regarding Giurgiu Prison, the applicant stated that the conditions of detention in those penitentiaries amounted to inhuman and degrading treatment because the two prisons were overcrowded and infested with parasites, the food and the general hygiene conditions were poor, he was refused a special diet for his diabetes, and he did not have access to appropriate bathroom or washing facilities.
9. By a final judgment of 18 August 2004 the Arad County Court dismissed the applicant’s action against the Arad Prison authorities for an injunction allowing him to access his medical file, on the ground that he had received a complete copy of his medical file, from which none of the documents had been missing.
10. By a final judgment of 7 April 2005 the Court of Cassation dismissed the applicant’s criminal complaint claiming abuse of power on the part of I.B. – one of the prosecutors who had investigated the murder charge against him – on the ground that no unlawful act had been committed.
11. By a final judgment of 29 January 2008 the Court of Cassation dismissed, on the basis of documentary, testimonial and medical evidence, the applicant’s action for ill-treatment against V.C., C.P. and O.V., all employees of the Aiud Prison, on the ground that there was no proof in the file attesting that the applicant had been ill-treated by those individuals.
12. By a final judgment of 22 January 2009 the Court of Cassation dismissed the applicant’s appeal against the order of the Bucharest Prosecutor’s Office of 14 July 2008 refusing to indict the masked guards in Jilava Prison who had allegedly beaten the applicant on 17 February 2005, on the ground that it was time-barred.
13. By a final judgment of 14 December 2010 the Bucharest District Court dismissed the applicant’s action to obtain an injunction in order to be heard by a pensions commission. The court held that the applicant had made fifty-two requests for copies of documents from his prison file which had all been approved by the prison authorities, and that he had been provided with the requested copies. Moreover, the prison authorities had approved the applicant’s requests to be heard by a pensions commission and to be provided with the relevant information for his pension file. He had been taken twice to the Ilfov and Bucharest District 5 Pension Rights Agencies and he had been provided with the requested information.
14. In the large majority of his letters addressed to the Court between 2003 and 2010 the applicant repeatedly referred to the Romanian President, the Members of the Romanian Parliament, the prison guards in all the prisons he was detained in, and the judges and prosecutors who examined and investigated his cases and complaints, as “communists”, “Mafia members”, “members of the former State Police (securişti)”, “terrorists, executioners, murderers and accomplices to ill-treatment”.
15. In his letters of 12 May and 21 August 2006, as well as on an unspecified date in 2007, the applicant accused members of the Registry, some of the judges and the Court of being “Mafia members”, of “plotting together with the terrorist Romanian State”, and of “being accomplices of members of the former State Police (securişti)”.
16. On 7 January 2011 the Government submitted their observations to the Court and argued, inter alia, that the language used by the applicant amounted to an abuse of the right of application and that his application should be dismissed.
17. In his letter of 25 January 2011 the applicant stated, inter alia, that he believed the Court had made a “genocide pact” with the “murderers” who hid behind the name of leaders of a rule-of-law State like Romania, because it had failed to examine his case. Moreover, he claimed that members of the Registry and certain judges had contributed to his physical and mental torture.
18. In a letter of 21 February 2011 containing the applicant’s observations in reply to those of the Government, the applicant stated that the “brutish” Romanian prison authorities had attempted to lie to the Court by sending false information about his detention conditions, and he asked the Court to inform the Government Agent that he was a liar. Moreover, he submitted that:
“... by the false documents submitted to the Court by the Government Agent ... the Ministry of Foreign Affairs falsified the actual reality and lied ... the Government Agent is a liar.”
19. In a letter of 29 August 2011 the applicant called the Government Agents “brutish” and “buffoons” and stated that, together with the Romanian Government, they constantly misinformed the Court.
20. In a letter of 1 September 2011 the Government reiterated their request for the Court to dismiss the applicant’s case as an abuse of the right of application. They stated that the applicant continued to submit inappropriate letters using offensive language and making defamatory allegations concerning the activities of the Romanian authorities.
